Exhibit 32.1 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of ITP Energy Corporation (the “Company”) on Form 10-Q for the period endedJune 30, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Manfredi Mazziotti di Celso, Chief Executive Officer of the Company, certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:August 19, 2011 /s/ Manfredi Mazziotti di Celso Manfredi Mazziotti di Celso Chief Executive Officer
